           Case 1:20-cv-01136-APM Document 43 Filed 06/17/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

     AGUA CALIENTE BAND OF CAHUILLA
    INDIANS, et al.,

                        Plaintiffs,

          v.                                        Case No. 1:20-cv-1136-APM

    STEVEN MNUCHIN, in his official capacity
    as Secretary of the Treasury,

                        Defendant.

                                      NOTICE BY DEFENDANT
         Pursuant to the Court’s recent Order (ECF No. 42), Treasury began today to disburse the

$679 million that Treasury otherwise intended to withhold. 1 Consistent with that Order, Treasury

decided not to withhold $7.65 million from that sum. Thus, the entire Coronavirus Relief Fund

should be disbursed imminently, subject to two caveats.

         First, pursuant to the Court’s preliminary injunction in three related cases, Treasury

continues to withhold the payments allocated to Alaska native corporations. See Mem. Op. (ECF

No. 41) at 3 n.1.

         Second, Treasury has encountered a payment issue related to the Data Universal

Numbering System (“DUNS”) codes of two Indian Tribes. The amount held up by this issue is

roughly $1.5 million. Treasury is working with the Tribes to correct the issue and complete

payment of the full amount.


Dated: June 17, 2020                                  Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

1
   See U.S. Treasury, Allocation to Tribal Governments (June 12, 2020), available at
https://home.treasury.gov/system/files/136/Tribal-Allocation-Methodology-for-Second-
Distribution.pdf.


                                                1
Case 1:20-cv-01136-APM Document 43 Filed 06/17/20 Page 2 of 2




                                  ERIC WOMACK
                                  Assistant Branch Director

                                  /s/ Jason C. Lynch
                                  Jason C. Lynch (D.C. Bar No. 1016319)
                                  Trial Attorney
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street NW, Rm. 11214
                                  Washington, DC 20005
                                  Tel: (202) 514-1359
                                  Email: Jason.Lynch@usdoj.gov

                                  Attorneys for Defendants




                              2
